Citation Nr: 0123606	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  97-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1972.  

The current appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  

The RO denied entitlement to various disorders including 
PTSD.

In October 1997 the veteran provided oral testimony before a 
hearing officer at the RO, a transcript of which has been 
associated with the claims file.

In March 1999 the Board of Veterans' Appeals (Board), after 
adjudicating various claims, remanded to the RO the claim of 
entitlement to service connection for PTSD for further 
development and adjudicative actions.

In June 2000 the RO affirmed the denial of entitlement to 
service connection for PTSD.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.  

3.  The medical evidence does not establish a diagnosis of 
PTSD which has been linked to active duty.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001; 38 C.F.R. 
§§ 3.102, 3.303(d), 3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

When there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b)(2000).

This rule does not mean that any manifestation in service 
will permit service connection.

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

PTSD

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  The Court also 
determined that a diagnosis of PTSD is presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor to cause PTSD.

New regulations were issued revising the diagnostic criteria 
for rating mental disorders effective November 7, 1996. 61 
Fed. Reg. 52695, Oct. 8, 1996.  The changes affect service 
connection claims for PTSD only in that an amendment to 38 
C.F.R. § 4.125 requires use of the Diagnostic and Statistical 
Manual for Mental Disorders IV (DSM-IV) as opposed to the 
prior version of the manual, the DSM-III-R.  The manual 
criteria define the requirements for a diagnosis of PTSD.

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the Court in Cohen, 
supra.  


Changes were made to 38 C.F.R. § 3.304(f).  Service 
connection for PTSD now requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125 (a); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999) (to be codified at 38 C.F.R. § 3.304 (f)).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis, based on an 
assessment of the credibility, probative value, and relative 
weight of all of the pertinent evidence.

According to the VA Office of General Counsel opinion, there 
is no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.

However, there may be circumstances in which the context of a 
particular service department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.

VA must evaluate the credibility and probative value of all 
pertinent evidence of record and determine whether there is 
an approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor.  VAOCGPREC 12-
99 (October 18, 1999).

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen, supra.  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).




The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

The claims file contains a diagnosis of PTSD as evidenced by 
the report of a VA examination conducted in July 1996. The 
reported stressors included in the examination report were 
alleged to have occurred during the veteran's tour of duty 
while stationed in Vietnam.  The Board finds that the health 
care professional who promulgated the diagnosis of PTSD 
linked the disorder to events the veteran reportedly 
experienced while on active duty in Vietnam.  Thus, the Board 
finds the record establishes the first and third elements set 
out above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressors reported by the veteran and relied upon 
by the VA medical professional diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The Court has held that. "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (2000), as determined through 
recognized military citations or other service department 
evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1, Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court'' 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, supra, the fact that a 
medical opinion was provided relating PTSD to events the 
veteran described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non- 
combat stressor.  Id.




Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).

The Board notes that the RO has adjudicated the veteran's 
claim for service connection for PTSD under the previous 
criteria.  The Board finds no prejudice to the veteran in 
considering his claim under the revised criteria as such are 
more favorable and provide broader requirements for 
establishing combat and no longer require a "clear" 
diagnosis of PTSD.  Bernard v. Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
West Supp. 2001).


Factual Background

The veteran's Record of Service (DD-Form 214), notes a 
military occupational specialty (MOS) of ammo storage 
specialist.  He was in the Republic of Vietnam from February 
7, 1991, to November 5, 1971.  His decorations include a 
Vietnam Service Medal.  

Service personnel records reflect that the veteran was 
convicted by Special Court Martial for absence from place of 
duty, absence from work formation, being in an off limits 
area, wrongfully appropriating a truck, signing a false 
document, and disobeying lawful orders.  He was discharged 
from service based on his repeated disciplinary problems, and 
his inability to adjust to military life and lack of respect 
for authority.  

In September 1971, the veteran underwent a psychiatric 
examination.  It was noted at that time that he had a poor 
military history.  While he had been in Vietnam for 7 months, 
his conduct and efficiency were noted to have become 
increasingly unsatisfactory during that period.  Examination 
resulted in diagnoses of immature personality with passive-
aggressive traits.  He was described as having a character 
and behavior disorder, and it was recommended that he be 
separated from the service.  

The veteran filed a claim of entitlement to service 
connection for PTSD in June 1996.

Postservice private and VA treatment records from 1996 to the 
present date reflect that the veteran has been treated for 
psychiatric symptoms.  VA and private records show a 
diagnosis of PTSD.  

When examined by VA in June 1996 and asked about his 
inservice traumatic experiences, the veteran reported heavy 
combat experiences.  He also reported the loss of several 
friends and classmates with whom he went to boot camp and 
Vietnam.  He said that he was the only one who survived.  

He reported that he went to see his best friend's 
("Barnes") mother after the war, but she wouldn't talk to 
him.  Dysthymic disorder and PTSD were diagnosed.  Additional 
VA examination in July 1996 also reflects a diagnosis of 
PTSD.  His symptoms included intrusive thoughts, flashbacks, 
nightmares, insomnia, irritability, hypervigilance, and 
avoiding and numbing symptoms.  Similar symptoms were 
provided upon private hospital summary in December 1996.  

At a personal hearing in October 1997, when asked about 
inservice stressors, the veteran reported that his unit 
endured incoming attacks, and he said that some new guys were 
killed in transit to the unit.  He said that he did not 
witness the death of anyone riding by.  (See hearing 
transcript, pg. 4.)  

The record reflects that the Board, in a March 1999 remand 
determination, requested that the veteran be asked to provide 
more detailed information regarding his claimed, inservice 
stressors.  Correspondence was sent to the veteran in May and 
August 1999 requesting this development.  Other than 
submitting additional treatment records, the veteran did not 
provide detailed stressor information.  


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  VA has already met all obligations to the appellant 
under the new law.  For example, a preliminary review of the 
record shows that VA has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims.  

The Board notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
private and VA treatment records, as well as multiple VA 
examination reports.  Neither the veteran nor his 
representative have identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claims as cited above at this 
time.  




In addition, by virtue of the RO's notices and rating 
determinations, including the Statement of the Case (SOC) and 
Supplemental Statement of the Case (SSOC) issued during the 
pendency of the appeal, the appellant was given notice of the 
pertinent regulations pertaining to his claim for service 
connection for PTSD.  He was also given the opportunity to 
present argument and evidence in support of his claim, and 
the record shows that he did in fact present contentions and 
evidence, and was afforded the benefit of a hearing at the 
RO.  38 U.S.C.A. § 5103 (West Supp. 2001).  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000, and the Board finds that the 
appellant will not be prejudiced by its actions.  A remand 
for adjudication by the RO would only serve to further delay 
resolution of the appellant's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

In this regard, the Board notes that its initial 
consideration of the VCAA implementing regulations in the 
first instance does not prejudice the appellant because such 
regulations merely implemented the VCAA "and do not provide 
any rights other than those provided by the VCAA," and 
therefore the regulations will be applied to all pending and 
future claims.  See 66 Fed. Reg. 45,620, 45,629 (August 29, 
2001); Bernard, supra.


Service Connection

The Board previously remanded this matter in March 1999 to 
attempt to further develop the veteran's claim.  However he 
did not cooperate with the remand directives in that he did 
not provide detailed information as to inservice stressors.  

Because the veteran did not provide more specific stressor 
information as requested by the Board in the March 1999 
remand, the rest of the development ordered in that remand 
(including verification of stressors by the service 
department and a repeat VA psychiatric examination) could not 
be completed.

As the Board noted above, verification of the vague and 
limited stressor information provided by the appellant has 
frustrated the RO's attempts to assist him in the development 
of his claim.

Proceeding to the matter at hand, the veteran has VA and 
private diagnoses of PTSD.  To reiterate the pertinent 
examination findings of record, on VA psychiatric examination 
in June 1996, the VA examiner considered the veteran's 
statements of his symptoms and his stressors, including that 
he had heavy combat and had several high school friends 
killed, and provided a diagnosis of PTSD.  

Without credible supporting evidence that the claim in-
service stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events, is not supportable.

The diagnosis of PTSD has been based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  Se 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's desorption of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).


Based on a review of the evidence as a whole the Board finds 
that even if the veteran actually has PTSD as claimed, there 
is insufficient credible evidence that the claimed stressors 
occurred.  38 C.F.R. § 3.304(f).

First and foremost, the Board finds that the veteran is not a 
credible witness.  He has provided contradictory, misleading 
or false information to VA and to treatment providers.  For 
example, he claimed that multiple high school friends went to 
boot camp together and everyone but him was killed in 
Vietnam.  However, no such mention was made of these 
stressors in subsequent records, to include at the hearing in 
1997.  At that time, he reported that some new guys were 
killed but not in his presence.  

Thus, the Board observes that the veteran reported more (and 
more sensational) stressors on his 1996 psychiatric 
examination than he reported at the time of the October 1997 
personal hearing, from which it can be inferred that he was 
either withholding history on the earlier examinations, or he 
was over reporting symptoms on the 1996 examination.  Such 
contradictory statements by the veteran do not lead to a 
conclusion that he is a credible witness.  

The veteran has claimed a wide range of stressor events.  
Some of them are very general.  For example, he claimed that 
he was exposed to enemy fire and lost several friends in 
Vietnam.  These types of stressors seem plausible, but the 
veteran did not provide any credible supporting evidence for 
his assertions, and more recently has ignored requests to do 
so.  In fact, a review of his service records does not show 
that he received any decorations that prove participation in 
combat, such as the Combat Infantryman's Badge or the Purple 
Heart.

It is also noted that other than providing the name of 
"Barnes" as his best friend who was killed in Vietnam, the 
veteran did not provide full names or other data by which the 
identities of those individuals alleged to have been killed 
could be ascertained.

In view of the foregoing discussion, the Board can only 
conclude that the record does not establish that the veteran 
engaged in combat, there is no competent evidence of stressor 
corroboration to support a diagnosis of PTSD, and the medical 
evidence does not establish a diagnosis of PTSD which has 
been linked to active duty.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. §§ 3.303(d), 3.304(f); Cohen, Gilbert, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

